                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

TYRONE HURT,                       )
                                   )
           Plaintiff,              )
                                   )
                                         C.A. No. 1:19-11868-WGY
           v.                      )
                                   )
UNITED STATES OF AMERICA,          )
                                   )
           Defendant.              )

                                 ORDER

                          September 18, 2019

YOUNG, D.J.

     For the reasons stated below, the Court orders that this

action be dismissed without prejudice.

     On September 4, 2019, pro se plaintiff Tyrone Hurt filed

what appears to be a Bivens action against the United States and

the District of Columbia Board of Parole.

     Hurt represents that he lives in Washington, D.C. and his

complaint appears to concern matters outside of the District of

Massachusetts.   Notwithstanding, Hurt is not a stranger to this

Court.   In 2012 and 2013, he filed five civil actions under the

name “Tyrone Hunt.”     See Hunt v. State of Conn., C.A. No. 1:12-

cv-12401-RWZ (D. Mass.); Hunt v. Chen, C.A. No. 1:13-cv-10197-

RWZ (D. Mass.); Hunt v. All Neo-Nazis, C.A. No. 1:13-cv-11321-

RWZ (D. Mass.); Hunt v. D.C. Metro. Police Dep’t, C.A. No. 1:13-

cv-11323-RWZ (D. Mass.); Hunt v. Kollar-Kotelly, C.A. No. 1:13-

cv-11324-RWZ (D. Mass.).    On June 20, 2013, the Court dismissed

the latter three cases, finding that they were frivolous,
vexatious, repetitive, abusive, and failed to state a claim upon

which relief could be granted.    The Court also enjoined Hurt

from filing any new lawsuits in the District of Massachusetts

without first petitioning the Court for permission to do so.

See C.A. Nos. 1:13-cv-11321-RWZ (Docket Entry No. 6), 1:13-cv-

11323-RWZ (Docket Entry No. 6), 1:13-11324-RWZ (Docket Entry No.

4).

      Later the same year, Hurt filed three more actions in this

Court under the name “Tyrone Hurt.”    All three actions were

dismissed for failure to comply with the June 20, 2013 order

requiring “Tyrone Hunt” to seek and obtain permission from the

Court to file a new lawsuit.    See Hurt v. D.C. Parole Bd., C.A.

No. 1:13-cv-11800-DJC (D. Mass.); Hurt v. United States, C.A.

No. 1:13-cv-11801-NMG (D. Mass.); Hurt v. United States, C.A.

No. 1:13-cv-11803-DPW (D. Mass.).

      Whether the plaintiff is proceeding as “Tyrone Hurt” or

“Tyrone Hunt,” he is still subject to the June 20, 2013 order of

enjoinment.   Because Hurt filed this action in contravention of

that order, this action is DISMISSED WITHOUT PREJUDICE.       The

Clerk shall provide Hurt a copy of the June 20, 2013 enjoinment

order.

      SO ORDERED.

                                /s/ William G. Young
                               WILLIAM G. YOUNG
                               UNITED STATES DISTRICT JUDGE


                                  2
